department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar t uniform issue list t ep rat sy legend taxpayer a taxpayer b amount c ira x ira y company m life_insurance n dear this is in response to the date letter submitted by your authorized representative in which you request relief under sec_301 -9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request bof page taxpayer a maintained ira x an individual_retirement_arrangement described in sec_408 of the internal_revenue_code during calendar_year taxpayer a converted ira x a traditional_ira account to a roth_ira account ira y at the time of the conversion and throughout calendar_year taxpayer a believed that he was qualified to make the conversion described above under code sec_408a taxpayer a’s w-2 from company m taxpayer a's former employer for did not include the imputed value of group term life_insurance life_insurance n and box 13c on such form was not checked taxpayer a and his wife taxpayer b collectively taxpayers timely filed their calendar_year federal_income_tax return in taxpayer a received a notice cp-2000 from the internal_revenue_service irs advising him that his federal_income_tax return had failed to report the imputed value of life_insurance n in the amount of amount c the notice cp-2000 was meant to inform taxpayer a of the additional tax he owed as a result of not reporting amount c not to inform taxpayer a that he was ineligible to convert ira x to a roth_ira in the spring of while preparing taxpayers’ returns for calendar_year taxpayers’ tax_return_preparer first realized that adding the imputed value of life_insurance n to taxpayer a’s adjusted_gross_income for would cause taxpayers’ to exceed the adjusted_gross_income limit found at sec_408a of the code and thus render taxpayer a ineligible to convert a traditional_ira to a roth_ira in this ruling_request was submitted before the intermal revenue service discovered the failure to recharacterize as of the date of this ruling_request taxpayer a had not recharacterized his roth_ira ira y as a traditional_ira based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed six months from the date of this ruling letter to recharacterize his roth_ira ira y to a traditional_ira with respect to your request for relief under section dollar_figure of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a page taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1 408a- this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal_income_tax return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_304 -9100-1 c of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 all page sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301 -9100-3 e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section announcement r b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement r b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira taxpayer a timely filed his federal_income_tax return as a result he was eligible for relief under either announcement or announcement however he missed the deadlines found in said announcements therefore it is necessary to determine if he is eligible for relief under the provisions of sec_301_9100-3 of the regulations in this case taxpayer a was ineligible to convert his ira x to roth_ira y since his adjusted_gross_income exceeded dollar_figure big_number however until he discovered otherwise taxpayer a believed that he was eligible to convert his ira x to a roth_ira taxpayer a filed this request for sec_304 relief shortly after discovering that he was ble- page ineligible to convert ira x to a roth ra and as noted above before the service discovered his failure to comply with the announcements referenced above calendar_year is not a closed tax_year with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira as a traditional_ira specifically the service has concluded that you have met the requirements of clauses i and iii of section dollar_figure b of the regulations therefore you are granted an extension of six months from the date of the issuance of this letter tuling to so recharacterize or if shorter a period not to extend beyond the expiration of the statute_of_limitations applicable to taxpayer a's calendar_year federal_income_tax retum form_1040 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this tuling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to t ep ra t4 at sincerely yours alan c pipkin manager technical group employee plan sec_31d
